Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: note CFR 1,121 regarding of manner of making amendments to the specification, in particular regarding “An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;”: as well as markings of such adding or deleting limitations.    Since the current respond did not include the appropriate correction (nor did applicant discuss this objection in the current response), the specification remain objected to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 10, 13-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kipp US 2013/0056934 (“Kipp “) in view of Keller US 2,586,958 (“Keller”), Smith US 5,036,613 (“Smith”) and Jones US 3,806,122 (“Jones”) OR in the alternative further in view of Roemer US 9,879,949 (“Roemer”)
	As per claim 1, Kipp discloses a portable target (12)(Figs. 2, 3 and 4; pars. [0016]-[0029]) comprising one or more horizontal tracts (target is configure to run upon an horizontal surface along lines 54 and 52; note: absent any specific structure to “tracts”, the examiner construed the area, surface, ground, that the target moves upon, e.g. related to lines 52 and 54, as “tracts”, according to the plain and ordinary meaning of the term.  According to the online Merriam Webster dictionary, “tract” defines as --- an area either large or small: such as a: an indefinite stretch of land b: a defined area of land--thus, the land, ground, surface, that the target moves upon construed as “tract/s” )(Figs. 2 and 3; par. [0022] and [0023]), a vertical arm comprising at least two arms (post 44 made from posts 44a and 44b)(Fig. 2; pars. [0017] and [0018]), and a target (12)(Figs. 2 and 3; pars. [0016], [0017], and [0019]), wherein said one or more horizontal tracts are perpendicular to said vertical arm (Fig. 2 in conjunction to Fig. 3 and pars. [0019]-[0022]), said one or more horizontal tracts operationally related to a bottom of said vertical arm (base 42 operationally related to vertical arm 44 allowing the movement of the target upon the tracts)  and said target (12) connected to a top of said vertical arm (Fig. 2), said vertical arm being able to move in a direction from side to side of the one or more horizontal tracts (target 12 is configure to move from side to side, i.e. between direction 82 and 84)(Fig. 3; pars. [0019]-[0023] in conjunction to Fig. 2) and wherein said portable target comprises a rope, chain or cable (cable member 50)(Figs. 2 and 3; pars. [0016], [0017] and [0019]-[0023]), said rope, chain or cable providing the means of moving vertical arm in a direction from side to side (Fig. 3 and pars. [0022] and [0023]), and wherein said rope, chain or cable being sufficiently long so that a pitcher does not have to move from where the pitcher pitches by pulling the rope, chain or cable in order to move the target (Fig. 2 in conjunction to Fig. 3 and pars. [0019]-[0023] note pars. [0019], [0020] and [0021], wherein Kipp’s rope/cable 50 has a sufficient length to allow movement of the target from side to side (linear directions 82-84) yet maintaining the target in a safe manner (without toppling/ falling).
	With respect to the target as a portable baseball/softball pitching target, as recite in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	Kipp is not specific regarding his vertical arm is a telescoping vertical arm comprising at least two arms; said telescoping vertical arm being able to extend or contract in a direction along a length of said telescoping vertical arm.
	Kipp is not specific regarding his one or more horizontal tracts having a proximal side and a distal side.
	Kipp is not specific regarding and wherein the target is a size of a catcher's mitt or smaller.
	With respect to the telescoping arm, Smith discloses a telescoping vertical comprising at least two arms, the telescoping vertical arm being able to extend or contract in a direction along a length of the telescoping vertical arm and (target 14 having telescoping arm 16-17; to extend-retract at a vertical direction along the length of the vertical arm)(Figs. 2, 4 and 5; 3:53-4:17 and 4:33-51).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kipp’s vertical arm as telescoping arm assembly as taught by Smith for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a movable target including a telescoping means configure to retract-extend to practice shooting at different levels.
	With respect to one or more horizontal tracts having a proximal side and a distal side, Keller discloses targets 5-7 travel upon tracks 2-4, wherein each track includes angle iron tracks 10; and the track/s comprising a proximal side and a distal side (of the end of the tracks, between the building (1) and the fence/ barrier/wall having pulley 14)(Figs. 1-3 and 8; 2:8-18).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kipp‘s said one or more horizontal tracts having a proximal side and a distal side as taught by Keller for the reason that a skilled artisan would have been motivated by Keller’s suggestion to form a movable target that the position of it can be controlled (1:3-6).
	Within Kipp the “distance” travel of the target is control via cable/s-pulley/s-stake/s, a skilled artisan would have appreciated that any known means (e.g. tracts as taught Keller including a proximal side and a distal side) would have been equally well and the same predictable results of control the linear “placement/distance” of the target would have attained.
	Within the modified Kipp the vertical arm, would have been a telescoping arm comprising at least two arms (as taught by Smith); and the tracts would have proximal side of the one or more horizontal tracts to the distal side of the one or more horizontal tracts or in a direction from the distal side of the one or more horizontal tracts to the proximal side of the one or more horizontal tracts (as taught by Keller)
	With respect to a user pulling the target to move from side to side (i.e. from a proximal side to distal side), it is noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).    
	Furthermore, applicant also disclosed that a motorize means are equally equivalent means that allow such movement of the target from a proximal side to distal side, and accordingly the examiner construed the motorize means of Kipp as such “pulling”.
	However, if there is any doubt regarding such interpretations and in the hope of expedite prosecution, it is noted that a manual pulling of a target from a proximal side to distal side is well known in the art as taught by Roemer (Figs. 2, 6A-6D and 8; 4:6+).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kipp’s movement of the target from a proximal side to distal side manually by pulling a rope/cable as taught by Roemer for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results utilizing rope that is configure to translate a target from a proximal side to distal side via any known mechanism.  The manual operations is useful as it reduces cost as well reduces maintenance and the alike.  
	With respect to target is a size of a catcher's mitt or smaller (i.e. the size is between about 29"-36" in circumference, as stated in page 13:17-18 of the original disclosure), Jones discloses target 12 with plurality of target apertures 13 (Figs. 1-3; 2:8-40); wherein each target aperture is 10.5 inched diameter (about 33’’ in circumference) (4:15-27).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kipp’s target is a size of a catcher's mitt or smaller as taught by Jones for the reason that a skilled artisan would have been motivated by Jones’s suggestions to form such target size that permit the development of high degree of skill and physical condition yet easy to use (1:29-37).
 	As per claim 2, with respect to further comprising a proximate stand that is attached to the proximate side of the one or more horizontal tracts, and a distal stand that is attached to the distal side of the one or more horizontal tracts, construed as the ends of the tracts as taught by Keller (one end related to the building 1 and the other end the fence /wall/pulley 14
	As per claim 5, although the prior art is not specific regarding wherein the telescoping vertical arm contracts and extends to a height that is slightly below about 12’’ to a height that is slightly above about 36", as previously stated, such modification would have been obvious by routine experimentation.
	To that end it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the Kipp-Smith’s telescoping means with such dimension as claimed for the reason that a skilled artisan would have been motivated to discover the optimum height adjustment range of the telescoping arm, based by routine experimentation, to obtain the predictable results of forming an adjustable target height that is suitable for a variety of users from younger athletes to adults users as well as provided the optimum range to the different target levels.


	As per claim 6, Keller discloses wherein the portable the target comprises two horizontal tracts (each tract 10 includes two tracts to accommodate wheels 9 o each target 5-7)(Figs. 1 and 3; 2:9-18).
	As per claim 7, with respect to wherein the target further comprises a platform, said platform being a plane that accommodates the bottom of the telescoping vertical arm, note Kipp’s Fig. 2 regarding base 42 connected to vertical post 44 (44a/44b); note Keller’s Figs. 1-3 regarding frame 8 carrying targets 5-7.  Within the modified Kipp the vertical arm would have been telescoping vertical arm as taught by Smith (e.g. Figs. 1, 4 and 5). 
	As per claim 8, with respect to wherein the platform slides along notches that run the length of the two horizontal tracts thereby moving the telescoping vertical arm in a direction from the proximal side of the horizontal tracts to the distal side of the horizontal tracts, or in a direction from the distal side of the horizontal tracts to the proximal side of the horizontal tracts, note Keller’s Figs. 1 and 3 in conjunction to 2:9-18 and 3:9+, wherein the targets are moveable upon the angled iron 10 (e.g. Fig. 3) to accommodate wheels 9 within.  Within the modified Kipp the movable target would have comprising a telescoping arm (as taught by Smith).  
	As per claim 10, with respect to wherein the target comprises a chain and further comprising one or more sprockets, said one or more sprockets designed to accommodate said chain allowing the telescoping vertical arm to move in a direction from the proximal side of the one or more horizontal tracts to the distal side of the one or more horizontal tracts, or in a direction from the distal side of the one or more horizontal tracts to the proximal side of the one or more horizontal tracts, note Kipp’s Fig. 3 and par. [0022] (as well as par. [0014]) regarding the mechanical assembly to allow the linear translation of target 12 via the pulleys-cable/s-motorize means; note Keller’s Figs. 1, 3, 6. 7 and 8 in conjunction to 2:36-3:7 regarding the structure allowing the movement of the targets within tracks 10.  
	As per claim 13, with respect to wherein the portable baseball/softball pitching target is a part of a kit, the examiner construed Kipp’s target assembly (Figs. 2 and 3); Smith’s assembly (Fig. 1) and Keller’s assembly (Fig. 1) as a part of a kit.
	As per claim 14, with respect to wherein the target can be removed from the top of said telescoping vertical arm and replaced by a second target, note Kipp’s pars. [0004] and [0005] as well as Smith’s Figs. 5-7 and 4:47-51, wherein it is clear that the target are configure to be replace by other target.
	If there is any doubt regarding such interpretation, The Examiner takes Official Notice that removed and replace a target is old and well known and obvious to incorporate because the target need to be removed and replaced when is no longer usable (due to the high volume of impact) or different practice or the alike is require (e.g. smaller target to practice accuracy). 
	As per claim 21, with respect to wherein if the pitcher pulls on a left rope and releases a right rope the target moves in a direction leftward and if the pitcher pulls on the right rope and releases the left rope the target moves in a direction rightward, note Kipp’s Fig. 3 in conjunction to pars. [0019]-[0023], pulling/ drawing rope 54 results in the target moving in direction 82; pulling/ drawing rope 52 results in moving the target in direction 84.  With respect to “pitcher pulls”, as noted above with respect to claim 1, the examiner maintains his position that the motorize means of Kipp are equally equivalent to “manual pulling” claimed (again according to applicant’s disclosure).  In addition, note Roemer wherein a manual pulling of a target from a proximal side to distal side is well known in the art (Figs. 2, 6A-6D and 8; 4:6+).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kipp, Keller, Smith and Jones (and in the alternative further in view of Roemer) as applied to claim 1 above, and further in view of Hofflund US 1,965,838 (“Hofflund”).
	As per claims 3, 4, Kipp is not specific regarding wherein the target further comprises flaps, said flaps being connected to an inside of said target.
	However, Hofflund discloses target 1 includes flaps/wings 9 (Figs. 1 and 2; 2:24-57).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kipp’s target wherein the target further comprises flaps as taught by Hofflund for the reason that a skilled artisan would have been motivated by Hofflund’s suggestion to use such flaps as indicator/s for successful/ unsuccessful thrown/pitched a ball towards the target.
Claims 11 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kipp, Keller, Smith and Jones (and in the alternative further in view of Roemer)  as applied to claim 1 above, and further in view of Coyne US 2016/0325151 (“Coyne”)
	As per claim 11, Kipp discloses further comprising a motor (20)(Fig. 3 and par. [0022]). Kipp  is not specific regarding said motor con figured to contract and extend the telescoping vertical arm.
	However, in the field of utilizing telescoping means, Coyne discloses motor (actuator mote 34) configure to contract-extend telescoping tubes 11-13)(Figs. 1-3; pars. [0030]-[0040]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kipp-Smith’s telescoping arm with a motor that contract and extend the telescoping vertical arm as taught by Coyne for the reason that a skilled artisan would have been motivated by Coyne’s suggestion to give coaches an easy to use adjustable means that can quickly change the height of the device for each for each batter. This gives the coach more time to focus on the batter and speeds up play which gives batter more chances at bat; have a reliable tee that will not become difficult to use over time from sand and dirt on the playing field; and is for the coach to be able to adjust the height of the tee even if he is not near the batter. Placing the ball on the tee does not take skill but the coaches skill is needed to set the height for the batter to improve his or her batting success at the entry level little league (pars. [0005]-[0007]). 
	Furthermore, it is noted that it has been held that where the only difference between a prior art product and a claimed product is the use of modern electronics, the Federal Circuit found that “[a]ccomodating a prior art mechanical device that accomplishes that goal to modern electronics would have been reasonably obvious to one of ordinary skill in designing children’s learning devices. Applying modern electronics to older mechanical devices has been commonplace in recent years” 
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d1157, 82 USPQ2d 1687 (Fed. Cir. 2007).
	Thus, applying motorized means to the telescoping arm of Smith would have been obvious as utilizing more modern electric means (which among other things will reduce user’s fatigue) that facilitate such height adjustment.
 	As per claim 12, Coyne discloses wherein the motor is remotely controlled (remote means 47/15)(Figs. 4 and 5 in conjunction to pars. [0036]-[0040]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kipp, Keller, Smith and Jones (and in the alternative further in view of Roemer)  as applied to claim 1 above, and further in view of Helmetsie US 5,433,434 (“Helmetsie”).
	As per claim 15, Kipp is not specific regarding wherein the target is about a size of a catcher's mitt.
	However, Helmetsie discloses wherein the target is about the size of a catcher's mitt (mitt 30)(Fig. 3; 4:52-66).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kipp’s target wherein the target is about the size of a catcher's mitt as taught by Helmetsie for the reason that a skilled artisan would have been motivated by Helmetsie’s suggestion to use a target that resemble a mitt to enhance a pitcher throwing aiming and technique towards a mitt, thus simulating a real time play.  Note Kipp’s par. [0004] wherein its target is also deigned to be use with baseball throwing thereto.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose US 2,964,316 (“Rose”) in view of Roemer, Green et al US 8,529,382 (“Green”) and Jones.
	As per claim 17, Rose discloses a kit comprising a portable baseball/softball pitching target (Figs. 1-5; 2:58-4:69) comprising one or more horizontal tracts (plate 20 including angle members 21 and 22)(Fig. 4; 3:43-72), a telescoping vertical arm comprising at least two arms (base rod 11 and sleeve member 12)(Figs. 1-4; 2:57-72 and 3:7-18), and a target (target point 15)(Figs. 1 and 2; 3:1-6), said one or more horizontal tracts (21/22) having a proximal side(s) and a distal side(s) (either left side/s or right side/s, respectfully)(Fig. 4), wherein said one or more horizontal tracts (21/22) are perpendicular to said telescoping vertical arm (11/12)(Fig. 4), said one or more horizontal tracts operationally connected to a bottom of said telescoping vertical arm (via shaped base 10)(Fig. 4; 3:72-4:23) and said target (15) connected to a top of said telescoping vertical arm (of sleeve 12)(Figs. 1, 2 and 4; 3:1-6; and 3:72+), said telescoping vertical arm being able to move in a direction from the proximal side(s) to the distal side(s) or from the distal side(s) to the proximal side(s) of the one or more horizontal tracts (the telescoping  arm 11/12 is connected to tracts 21/22 to slide between left-to-right sides, i.e. proximal-to-distal sides)(Fig. 4 and 3;73-4:23), and said telescoping vertical arm being able to extend or contract in a direction along a length of said telescoping vertical arm (rod 11 and sleeve 12 are in a telescoping arrangement via screw 14)(Figs. 1 and 2; 2:57-72 and 3:7-18); wherein the kit further comprises one or more of a home plate (home plate 24)(3:50-70), and additional targets (30/33)(Figs. 3 and 4; 3:5-23).
	Note: with respect to “said one or more horizontal tracts operationally connected to a bottom of said telescoping vertical arm”, the examiner construed such limitations as either the bottom of the telescoping vertical arm is connected to the horizontal tract either via rope/cord (3) (as shown for example in applicant’s Figs. 1 and 2) or via platform (35)(e.g. applicant’s Fig. 3).  In this case, Rose’s wheel shaped base 10 sliding within angle members 21 is equivalent to applicant’s platform. 
	Rose is not specific regarding and wherein said portable baseball/softball pitching target comprises a rope, chain or cable, said rope, chain or cable providing the means of moving the telescoping vertical arm in a direction from the proximal side of the one or more horizontal tracts to the distal side of the one or more horizontal tracts, or in a direction from the distal side of the one or more horizontal tracts to the proximal side of the one or more horizontal tracts, and wherein said rope, chain or cable being sufficiently long so that a pitcher does not have to move from where the pitcher pitches in order to pull the rope, chain or cable to move the target.	
	Rose is not specific regarding a netting catcher.
	With respect to the rope/chain is means to move a target and to pull the rope/chain, Roemer discloses a manual pulling of a target from a proximal side to distal side is well known in the art as taught by Roemer (Figs. 2, 6A-6D and 8; 4:6+).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Rose’s target to include a rope and by pulling the rope target moves from a proximal side to distal side as taught by Roemer for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results to obtain the predictable results utilizing rope that is configure to translate a target from a proximal side to distal side via any known mechanism.  The movement of the target, facilitated by the pulling of a rope from a sufficient location will enhance the target by remotely moving the target from side-to-side, as well as eliminate, reducing, an accidental user’s hit closer to a target.  
	With respect to the netting means, Green discloses a netting catcher (backstop 40)(Figs. 1 and 2; 2:46-53 and 3:9-13).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Rose’s device to further includes a netting catcher as taught by Green for the reason that a skilled artisan would have been motivated by Green’s suggestion to use such netting catcher that among other things performs as means to stop pitched balls that failed to hit the target. 
	Rose is not specific regarding and wherein the target is a size of a catcher's mitt or smaller.
	With respect to target is a size of a catcher's mitt or smaller (i.e. the size is between about 29"-36" in circumference, as stated in page 13:17-18 of the original disclosure), Jones discloses target 12 with plurality of target apertures 13 (Figs. 1-3; 2:8-40); wherein each target aperture is 10.5 inched diameter (about 33’’ in circumference) (4:15-27).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Rose’s target is a size of a catcher's mitt or smaller as taught by Jones for the reason that a skilled artisan would have been motivated by Jones’s suggestions to form such target size that permit the development of high degree of skill and physical condition yet easy to use (1:29-37) 

	As per claim 18, with respect to comprising one or more stand parts that can be attached to the proximal side(s) and the distal side(s) of the one or more horizontal tracts, such stands are construed as the markings/shading 24 within the left/right sides (again the left and right sides are construed as the claimed proximal/distal sides) in Fig. 4 and 3:64-70.
	To that end, it should be recognize that absent any specific structure within the claim but merely reciting a stand (s), the examiner, in the broadest and most reasonable manner, construed the marking/shading of Rose as such stand/s configure to be stand thereon.
	As per claim 19, with respect to further comprising one or more of a motor, computer , note Green’s regarding the use of motor (e.g. motors 61/78)(Figs. 1, 2, 4A and 4b)  computer (of processor 90) Fig. 7; 4:44-5:27, a rope (e.g. cables 60/76)(Figs. 1, 2, 4A and 4B; 3:14-4:43); with respect to or a platform and stand parts, note Rose’s Figs. 1, 2, and 4 in conjunction to 2:58-65, and 3:72+ regarding platform (wheel base 10) and stands, such stands are construed as the markings/shading 24 within the left/right sides (again the left and right sides are construed as the claimed proximal/distal sides) in Fig. 4 and 3:64-70.
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are partially not persuasive and partially moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argued that the prior art, namely Kipp, does not disclose a chain, rope that “is sufficiently long” so that the pitcher does not have to move from his position.
	The examiner respectfully disagrees, and further asserts that applicant has failed to consider, or addressed the alternative teachings of the reference to Roemer.
	As mentioned previously, as well as in the above rejection, such limitations amount to “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, applicant also disclosed that a motorize means are equally equivalent means that allow such movement of the target from a proximal side to distal side. As states in page 7:27-30” It should be understood that although this embodiment has rope 33 associated with it, the means of moving the target 38 can also be achieved by a chain (as in the embodiment shown in figure 1) or by a motor using a rope or 30a chain.”
	Accordingly, the examiner construed Kipp’s motorize means as such equivalent meant to remotely move the target, without a user/pitcher move from his position.
	Applicant’s arguments as the rope, or such distance, need to be “sufficiently long”, are insubstantial, as A) no such distance has claimed, and B) a “sufficiently long” is relative distance/length that is variable for different users (it is obvious that for younger athletes such distance/length is much different than older, adults athletes; as well such distance/length would have been very different for different skill levels/users).  
	  
	Once more, as mentioned above (as well as in the previous office action)  it is noted that a manual pulling of a target from a proximal side to distal side is well known in the art as taught by Roemer (Figs. 2, 6A-6D and 8; 4:6+). Thus, the combination Kipp and Roemer teachings such concept and as set forth above would have been obvious to incorporate.
	With respect to and wherein the target is a size of a catcher's mitt or smaller, applicant arguments are moot, especially since the newly cited reference to Jones discloses such limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                        4/16/21

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711